

	

		II

		109th CONGRESS

		1st Session

		S. 2073

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 18, 2005

			Mrs. Clinton introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide a tax credit for property owners who remove lead-based paint

		  hazards.

	

	

		1.Short title; findings;

			 purpose

			(a)Short

			 titleThis Act may be cited

			 as the Home Lead Safety Tax Credit Act

			 of 2005.

			(b)FindingsCongress finds that:

				(1)Of the 98,000,000 housing units in the

			 United States, 38,000,000 have lead-based paint.

				(2)Of the 38,000,000 housing units with

			 lead-based paint, 25,000,000 pose a hazard, as defined by Environmental

			 Protection Agency and Department of Housing and Urban Development standards,

			 due to conditions such as peeling paint and settled dust on floors and

			 windowsills that contain lead at levels above Federal safety standards.

				(3)Though the number of children in the United

			 States ages 1 through 5 with blood levels higher than the Centers for Disease

			 Control action level of 10 micrograms per deciliter has declined to 300,000,

			 lead poisoning remains a serious, entirely preventable threat to a child’s

			 intelligence, behavior, and learning.

				(4)The Secretary of Health and Human Services

			 has established a national goal of ending childhood lead poisoning by

			 2010.

				(5)Current Federal lead abatement programs,

			 such as the Lead Hazard Control Grant Program of the Department of Housing and

			 Urban Development, only have resources sufficient to make approximately 7,000

			 homes lead-safe each year. In many cases, when State and local public health

			 departments identify a lead-poisoned child, resources are insufficient to

			 reduce or eliminate the hazards.

				(6)Old windows typically pose significant

			 risks because wood trim is more likely to be painted with lead-based paint,

			 moisture causes paint to deteriorate, and friction generates lead dust. The

			 replacement of old windows that contain lead based paint significantly reduces

			 lead poisoning hazards in addition to producing significant energy

			 savings.

				(7)Childhood lead poisoning can be

			 dramatically reduced by the abatement or complete removal of all lead-based

			 paint. Empirical studies also have shown substantial reductions in lead

			 poisoning when the affected properties have undergone so-called interim

			 control measures that are far less costly than abatement.

				(c)PurposeThe purpose of this section is to encourage

			 the safe removal of lead hazards from homes and thereby decrease the number of

			 children who suffer reduced intelligence, learning difficulties, behavioral

			 problems, and other health consequences due to lead-poisoning.

			2.Home lead hazard

			 reduction activity tax credit

			(a)In

			 generalSubpart B of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 foreign tax credit, etc.) is amended by adding at the end the following new

			 section:

				

					30D.Home lead hazard

				reduction activity

						(a)Allowance of

				creditThere shall be allowed

				as a credit against the tax imposed by this chapter for the taxable year an

				amount equal to 50 percent of the lead hazard reduction activity cost paid or

				incurred by the taxpayer during the taxable year for each eligible dwelling

				unit.

						(b)LimitationThe amount of the credit allowed under

				subsection (a) for any eligible dwelling unit for any taxable year shall not

				exceed—

							(1)either—

								(A)$3,000 in the case of lead hazard reduction

				activity cost including lead abatement measures described in clauses (i), (ii),

				(iv) and (v) of subsection (c)(1)(A), or

								(B)$1,000 in the case of lead hazard reduction

				activity cost including interim lead control measures described in clauses (i),

				(iii), (iv), and (v) of subsection (c)(1)(A), reduced by

								(2)the aggregate lead hazard reduction

				activity cost taken into account under subsection (a) with respect to such unit

				for all preceding taxable years.

							(c)Definitions and

				special rulesFor purposes of

				this section:

							(1)Lead hazard

				reduction activity cost

								(A)In

				generalThe term lead

				hazard reduction activity cost means, with respect to any eligible

				dwelling unit—

									(i)the cost for a certified risk assessor to

				conduct an assessment to determine the presence of a lead-based paint

				hazard,

									(ii)the cost for performing lead abatement

				measures by a certified lead abatement supervisor, including the removal of

				paint and dust, the permanent enclosure or encapsulation of lead-based paint,

				the replacement of painted surfaces, windows, or fixtures, or the removal or

				permanent covering of soil when lead-based paint hazards are present in such

				paint, dust, or soil,

									(iii)the cost for performing interim lead

				control measures to reduce exposure or likely exposure to lead-based paint

				hazards, including specialized cleaning, repairs, maintenance, painting,

				temporary containment, ongoing monitoring of lead-based paint hazards, and the

				establishment and operation of management and resident education programs, but

				only if such measures are evaluated and completed by a certified lead abatement

				supervisor using accepted methods, are conducted by a qualified contractor, and

				have an expected useful life of more than 10 years,

									(iv)the cost for a certified lead abatement

				supervisor, those working under the supervision of such supervisor, or a

				qualified contractor to perform all preparation, cleanup, disposal, and

				clearance testing activities associated with the lead abatement measures or

				interim lead control measures, and

									(v)costs incurred by or on behalf of any

				occupant of such dwelling unit for any relocation which is necessary to achieve

				occupant protection (as defined under section 35.1345 of title 24, Code of

				Federal Regulations).

									(B)LimitationThe term lead hazard reduction

				activity cost does not include any cost to the extent such cost is

				funded by any grant, contract, or otherwise by another person (or any

				governmental agency).

								(2)Eligible

				dwelling unit

								(A)In

				generalThe term

				eligible dwelling unit means, with respect to any taxable year,

				any dwelling unit—

									(i)placed in service before 1960,

									(ii)located in the United States,

									(iii)in which resides, for a total period of not

				less than 50 percent of the taxable year, at least 1 child who has not attained

				the age of 6 years or 1 woman of child-bearing age, and

									(iv)each of the residents of which during such

				taxable year has an adjusted gross income of less than 185 percent of the

				poverty line (as determined for such taxable year in accordance with criteria

				established by the Director of the Office of Management and Budget).

									(B)Dwelling

				unitThe term dwelling

				unit has the meaning given such term by section 280A(f)(1).

								(3)Lead-based

				paint hazardThe term

				lead-based paint hazard has the meaning given such term by section

				745.61 of title 40, Code of Federal Regulations.

							(4)Certified lead

				abatement supervisorThe term

				certified lead abatement supervisor means an individual certified

				by the Environmental Protection Agency pursuant to section 745.226 of title 40,

				Code of Federal Regulations, or an appropriate State agency pursuant to section

				745.325 of title 40, Code of Federal Regulations.

							(5)Certified

				inspectorThe term

				certified inspector means an inspector certified by the

				Environmental Protection Agency pursuant to section 745.226 of title 40, Code

				of Federal Regulations, or an appropriate State agency pursuant to section

				745.325 of title 40, Code of Federal Regulations.

							(6)Certified risk

				assessorThe term

				certified risk assessor means a risk assessor certified by the

				Environmental Protection Agency pursuant to section 745.226 of title 40, Code

				of Federal Regulations, or an appropriate State agency pursuant to section

				745.325 of title 40, Code of Federal Regulations.

							(7)Qualified

				contractorThe term

				qualified contractor means any contractor who has successfully

				completed a training course on lead safe work practices which has been approved

				by the Department of Housing and Urban Development and the Environmental

				Protection Agency.

							(8)Documentation

				required for credit allowanceNo credit shall be allowed under subsection

				(a) with respect to any eligible dwelling unit for any taxable year

				unless—

								(A)after lead hazard reduction activity is

				complete, a certified inspector or certified risk assessor provides written

				documentation to the taxpayer that includes—

									(i)evidence that—

										(I)the eligible dwelling unit passes the

				clearance examinations required by the Department of Housing and Urban

				Development under part 35 of title 40, Code of Federal Regulations,

										(II)the eligible dwelling unit does not contain

				lead dust hazards (as defined by section 745.227(e)(8)(viii) of such title 40),

				or

										(III)the eligible dwelling unit meets lead

				hazard evaluation criteria established under an authorized State or local

				program, and

										(ii)documentation showing that the lead hazard

				reduction activity meets the requirements of this section, and

									(B)the taxpayer files with the appropriate

				State agency and attaches to the tax return for the taxable year—

									(i)the documentation described in subparagraph

				(A),

									(ii)documentation of the lead hazard reduction

				activity costs paid or incurred during the taxable year with respect to the

				eligible dwelling unit, and

									(iii)a statement certifying that the dwelling

				unit qualifies as an eligible dwelling unit for such taxable year.

									(9)Basis

				reductionThe basis of any

				property for which a credit is allowable under subsection (a) shall be reduced

				by the amount of such credit (determined without regard to subsection

				(d)).

							(10)No double

				benefitAny deduction allowable for costs taken into account in

				computing the amount of the credit for lead-based paint abatement shall be

				reduced by the amount of such credit attributable to such costs.

							(d)Limitation

				based on amount of taxThe

				credit allowed under subsection (a) for the taxable year shall not exceed the

				excess of—

							(1)the sum of the regular tax liability (as

				defined in section 26(b)) plus the tax imposed by section 55, over

							(2)the sum of the credits allowable under

				subpart A and sections 27, 29, 30, 30A, 30B, and 30C for the taxable

				year.

							(e)Carryforward

				allowed

							(1)In

				generalIf the credit amount

				allowable under subsection (a) for a taxable year exceeds the amount of the

				limitation under subsection (d) for such taxable year (referred to as the

				unused credit year in this subsection), such excess shall be

				allowed as a credit carryforward for each of the 20 taxable years following the

				unused credit year.

							(2)RulesRules similar to the rules of section 39

				shall apply with respect to the credit carryforward under paragraph

				(1).

							.

			(b)Conforming

			 amendments

				(1)Section 1016(a) of the Internal Revenue

			 Code of 1986 is amended by striking and in paragraph (36), by

			 striking the period and inserting , and in paragraph (37), and

			 by inserting at the end the following new paragraph:

					

						(38)in the case of an eligible dwelling unit

				with respect to which a credit for any lead hazard reduction activity cost was

				allowed under section 30D, to the extent provided in section

				30D(c)(9).

						.

				(2)The table of sections for subpart B of part

			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the

			 item relating to section 30C the following new item:

					

						

							Sec. 30D. Home lead hazard

				reduction

				activity.

						

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to lead hazard reduction activity costs incurred after

			 December 31, 2005, in taxable years ending after that date.

			

